ACCEPTED
                                                                                     03-15-00522-CV
                                                                                             8260871
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                              12/16/2015 11:20:25 AM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                             NO. 03-15-00522-CV

                                                                 FILED IN
                                                          3rd COURT OF APPEALS
                                                              AUSTIN, TEXAS
                   IN THE THIRD COURT OF         APPEALS
                                                         12/16/2015 11:20:25 AM
                            AUSTIN, TEXAS                   JEFFREY D. KYLE
                                                                  Clerk



              MICHAEL SCHUETZ AND JAMIE K. SCHUETZ.

                                  Appellants,

                                      V.

  SOURCE ONE MORTGAGE SERVICES CORPORATION; MORTGAGE
 ELECTRONIC REGISTRATION SYSTEMS, INC.; CITIMORTGAGE, INC.;
 AND BARRETT DAFFIN FRAPPIER TURNER & ENGEL, LLP; ROBERT
            FERGUSON, AND BARBARA FERGUSON

                                  Appellees.


                  On Appeal from Cause No. C2013-1445C
                   th
               274 Judicial District Court, Comal County, Texas
                   Honorable Dib Waldrip, Judge Presiding



           UNOPPOSED MOTION FOR EXTENSION OF TIME
                  TO FILE APPELLEE’S BRIEF



      TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to Texas Rule of Appellate Procedure 38.6(d), Appellee, Barrett

Daffin Frappier Turner & Engel, LLP (“Barrett Daffin”) respectfully requests the
Court to extend time to file its brief by thirty (30) days to February 3, 2016. In

support thereof, Appellee Barrett Daffin shows as follows:

                                    A. Introduction

        1.   The Clerk’s Record on Appeal was filed herein on September 4, 2015.

Appellants Michael Schuetz and Jamie Schuetz filed their brief on December 2,

2015.

        2.   Appellees CitiMortgage, Inc., individually and as successor by merger

to Source One Mortgage Services Corporation, and Mortgage Electronic

Registration Systems, Inc. obtained an extension of time to file their brief, making

their brief deadline on February 3, 2016.

        3.   Appellee Barrett Daffin’s brief is due on January 4, 2016

        4.   Appellee Barrett Daffin requests an extension of time to file

Appellee’s brief for thirty (30) days until February 3, 2016.

                             B. Facts and Basis for Relief

        5.   The Court has the authority under Texas Rule of Appellate Procedure

38.6(d) to extend the time to file Appellee’s Brief and no rule provides a deadline

to file this motion to extend. See TEX. R. APP. P. 38.6(d).

        6.   No previous extensions have been granted to extend the time to file

Appellee’s Brief.




                                                                                  2
      7.     Counsel for Appellee Barrett Daffin, Mark D. Hopkins has multiple

appellate court deadlines during late December and early January. These include

the following:

             a. December 28, 2015: Case No. 15-20201; Deutsche Bank National

                 Trust Company, As Trustee v. Joanna and John Burke; In the

                 United States Court of Appeals for the Fifth Circuit – Reply Brief

                 due.

            b. January 11, 2015: Case No. 15-50881; Jillian Johnson v. World

                 Alliance Financial Corp., et al.; In the United States Court of

                 Appeals for the Fifth Circuit – Appellees’ Brief due.

      8.    Further, Counsel will be out of the office for a short period of time

over the holidays.      Therefore, Counsel requests a short extension in order to

adequately devote the time necessary to all matters.

      9.    Counsel for Appellant and all counsel for Co-Appellees have

indicated that they are unopposed to this motion

                                     C. Conclusion

      10.    Appellee Barrett Daffin, therefore, requests that its deadline to file

brief be extended until April 29, 2014, to give Appellee Barrett Daffin additional

time to adequately prepare its response.




                                                                                 3
                                      D. Prayer

   WHEREFORE, Appellee Barrett Daffin respectfully requests the Court to grant

an extension of time of thirty (30) days to February 3, 2016.



                                       Respectfully submitted,

                                       By:   _/s/ Mark D. Hopkins______
                                             Mark D. Hopkins
                                             State Bar No. 00793975
                                             Shelley L. Hopkins
                                             State Bar No. 24036497
                                             Hopkins Law, PLLC
                                             12117 Bee Caves Road, Suite 260
                                             Austin, Texas 78738
                                             (512) 600-4320 – Telephone
                                             (512) 600-4326 – Facsimile
                                             mark@hopkinslawtexas.com
                                             shelley@hopkinslawtexas.com

                                             ATTORNEYS FOR APPELLEE



                       CERTIFICATE OF CONFERENCE

      On December 15, 2015, I certify that I was to confer with counsel for

Appellant and counsel for Appellees, all of whom indicated they were unopposed

to this request for an extension.


                                       _/s/ Mark D. Hopkins___________
                                       Mark D. Hopkins




                                                                               4
                       CERTIFICATE OF SERVICE

         I hereby certify that on December 16, 2015, the foregoing Motion to
Extend Time to File Appellee’s Brief has been forwarded to the following via
electronic filing:

Stephen Casey
info@caseylawoffice.us
CASEY LAW OFFICE, P.C.
595 Round Rock West Drive, Suite 102
Round Rock, Texas 78681
Counsel for Appellants

David Pfeuffer
dpfeuffer@nblawyers.net
BRAZLE & PFEUFFER, L.L.P.
170 E. San Antonio Street
New Braunfels, TX 78130
Counsel for Appellees (Fergusons)

B. David L. Foster
dfoster@lockelord.com
Susan A. Kidwell
skidwell@lockelord.com
Daniel Durell
Daniel.durell@lockelord.com
LOCKE LORD LLP
600 Congress Avenue, Ste 2200
Austin, TX 78701
Counsel for Appellees (CitiMortgage & MERS)




                                               /s/ Mark D. Hopkins
                                              Mark D. Hopkins




                                                                           5